AO 245J3 (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!   (7
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Committed On or After November I, 1987)


                Ernesto Antonio Hernandez-Cruz                               Case Number: 2: 19-mj-8970

                                                                             Melissa Bobro
                                                                             Defendant's Attorney


REGISTRATION NO. 84393298
                                                                                                                APR - 3 2019
THE DEFENDANT:
 1Z1 pleaded guilty to count(s) 1 of Complaint                                                    .~
                                 ------~--------------------------r-~~~~~~~~~---
 0 was found guilty to count(s)                                                  ~?'JTfl'::.f,~j DIS THiCT OF ;\
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

  0 The defendant has been found not guilty on count(s)
                                                  --------------------------------------
  0 Count(s)                                            dismissed on the motion of the United States.
                    -----------------------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:

                              ~ TIME SERVED                               0 ___________________ days
  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  0 Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Wednesday, March 27,2019
                                                                           Date of Imposition of Sentence


 Recei~        DUSM
                                                                                                             . LEWIS
                                                                                                            ISTRATE JUDGE


 Clerk's Office Copy                                                                                                       2: 19-mj-8970
